Citation Nr: 0404829	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-02 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), claimed as a nervous condition.

2.  Entitlement to a pension based upon nonservice-connected 
permanent and total disability. 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971.  The veteran served a substantial portion of his active 
duty in Vietnam.  His awards include the Combat Infantryman 
Badge, the Bronze Star Medal, and the Vietnam Service Medal.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in February 2002, which denied entitlement to (1) 
service connection for PTSD, claimed as a nervous condition; 
and (2) a nonservice-connected permanent and total disability 
rating. 

The issue as to entitlement to a pension based upon 
nonservice-connected permanent and total disability is 
referred to the RO for further evaluation and adjudication on 
compensation in light of the Board's decision below.  The 
Board's referral of this issue is without prejudice to the 
veteran. 


FINDINGS OF FACT

1.  The veteran had combat service in Vietnam, shown to be a 
PTSD stressor.

2.  The veteran has been diagnosed with PTSD.

3.  Medical evidence attributes the veteran's PTSD to combat 
service in Vietnam.


CONCLUSION OF LAW

The veteran's PTSD, claimed as a nervous condition, was 
incurred in active duty.  38 U.S.C.A. §§ 1110, 1154(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d) and (f) (2003). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Final 
regulations implementing the law were published on August 29, 
2001, and they apply to most claims for benefits received by 
VA on or after November 9, 2000, such as the one in this 
case, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

First, under the VCAA, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
There is no issue in this case as to providing an appropriate 
application form, or as to the completeness of the 
application.  In a letter dated in July 2001, well before the 
issuance of the rating decision that is the subject of this 
appeal, the RO advised the veteran of the VA's VCAA duties, 
including the duty to assist him; information and evidence 
needed to establish entitlement to the claim; what has been 
completed to date; what evidence is still required to 
establish entitlement to VA benefits; what evidence the VA is 
responsible for obtaining; what information the veteran must 
provide to help the VA assist the veteran in developing the 
claim; and who to contact if he has questions or needs 
assistance.  Further, in the Statement of the Case (SOC) 
dated in November 2002, the RO set forth 38 C.F.R. § 3.159, 
the regulation pertaining to VA's duty to assist the veteran.  
The Board accordingly finds that VA has fulfilled its duty-
to-notify obligations consistent with the VCAA and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  In particular, it is noted that all 
records relevant to the claim, including service medical 
records and private physicians' medical records, have been 
obtained and associated with the claims folder.  Further, in 
January 2002, the veteran was provided a VA medical 
examination in connection with this claim.  The report of 
this examination is in the record. 
  
In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  Accordingly, a decision on 
the merits at this time would not violate the VCAA, nor 
prejudice the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Service Connection for PTSD, Claimed as a Nervous 
Condition 

Applicable Laws and Regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  As a general matter, service connection for a 
disability is focused upon facts, as shown by evidence: (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service; and (3) a relationship or 
nexus between the current disability and any injury or 
disease incurred during service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 (1993); 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2003).
  
For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may be granted on a presumptive basis for 
certain chronic disabilities when the disability in question 
is manifested to a compensable degree within a designated 
period of time after separation from active duty.  38 C.F.R. 
§§ 3.307, 3.309 (2003).  Chronic disabilities for which 
presumptive service connection could be awarded include, 
among other things, cardiovascular-renal diseases, such as 
hypertension, as well as arteriosclerosis, endocarditis, and 
myocarditis, assuming manifestation thereof to a degree of 10 
percent within one year after service.  See 38 C.F.R. 
§§ 3.307(a), 3.309(a).  To be considered for presumptive 
service connection, a veteran must have served honorably for 
a minimum of 90 days during a war or after December 31, 1946.  
38 C.F.R. § 3.307(a)(1).  Neither PTSD nor a nervous disorder 
of the type alleged by the veteran in this case, however, is 
a disorder for which presumptive service connection is 
available under 38 C.F.R. §§ 3.307 and 3.309 (2003).   

Service connection also may be granted on the basis of 
aggravation of a pre-existing injury or disease by active 
service, which requires a showing that the disability 
increased during such service.  A specific finding that the 
increase in disability is due to the natural process of the 
disease would preclude a finding of service connection.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In addition, there are regulations specific to claims seeking 
service connection for PTSD.  Under 38 C.F.R. § 3.304(f) 
(2003), service connection for PTSD requires (1) a medical 
diagnosis of that disorder; (2) a link between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  

Further, there are other laws and regulations applicable 
specifically to combat veterans.  Applicable law at 38 
U.S.C.A. § 1154(b) (West 2002) provides that a veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service and, 
to that end, shall resolve every reasonable doubt in favor of 
the veteran.  Service connection of such injury or disease 
may be rebutted by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and 
(f)(1); see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In Collette v. Brown, 82 F.3d. 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit 
interpreted 38 U.S.C.A. § 1154(b) to mean that Section 
1154(b) does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service-connected, but 
lightens the burden of a veteran who seeks benefits for an 
alleged service-connected disease or injury and who alleges 
that the disease or injury was incurred in, or aggravated by, 
combat service.  However, the United States Court of Appeals 
for Veterans Claims has held that, notwithstanding the 
Collette decision, a veteran still has to provide the 
required nexus between the in-service occurrence of an event 
and a current disability.  See Libertine v. Brown, 9 Vet. 
App. 521 (1996).  That holding consistently has been upheld.  
See, e.g., Wade v. West, 11 Vet. App. 302 (1998).

More importantly, the Board notes that Congress specifically 
has limited entitlement to service-connection for a disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 2002).  Hence, in 
the absence of proof of a present disability (and, if so, of 
a nexus between that disability and service), there can be no 
valid claim for service connection even if in-service 
occurrence of an incident alleged under 38 U.S.C.A. §1154(b) 
is presumed.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Evidence 
  
Having reviewed the entire record in this case, the Board 
first notes that the veteran has submitted a lengthy 
statement, dated in August 2001, to support his claim.  
Therein, he described his Vietnam War combat experiences, 
including memories of seeing wounded and mutilated bodies, 
crying from fear, and thoughts of suicide.  He had helped 
carry, pile, and burn dead soldiers, a task which he 
maintains was particularly traumatic.  He further maintains 
that his combat experiences were particularly difficult 
because of his limited English skills and perceived racial 
and ethnic prejudice against Hispanic soldiers.              

As for the veteran's service medical records, including the 
induction report of medical examination/report of medical 
history dated in January 1970 and separation report of 
medical examination dated in October 1971, nothing therein 
discusses a nervous condition, PTSD, or any psychological 
disorder.  While a separation report of medical history is 
not found in the service records, the veteran himself 
specifically denied in the induction report of medical 
history that he had had a nervous or other psychological 
disorder.  Clinical findings in both induction and separation 
medical examination reports are noted as normal for the 
veteran's psychiatric condition.   

The first post-separation evidence of medical treatment 
pertaining to the alleged nervous disorder is found in VA 
medical center (VAMC) outpatient treatment reports dated from 
February 2001 through September 2001, for anxiety and 
depression.  More specifically, the veteran initially sought 
VAMC treatment for anxiety, sleep disturbances, and 
hypervigilance after he discovered that surveillance cameras 
had been installed to monitor employees at his workplace 
(airport eatery).  He had appropriate affect and speech.  He 
was oriented to time, person, and place.  There were no 
neurological deficits noted.  The veteran was not suicidal or 
homicidal, and his memory was intact.  His thought process 
was coherent, relevant, and logical.  There were no active 
perceptual disturbances.  In March 2001, the assessment was 
adjustment disorder with mixed mood, not otherwise specified.  
The veteran was treated with medication, including Prozac.  

At VAMC outpatient treatment visits in mid-2001, the veteran 
reported disturbing thoughts about the Vietnam War, 
particularly about transporting dead bodies and taking care 
of a wounded soldier.  He reported crying spells.  He 
participated in group therapy, complied well with treatment, 
and took prescribed medication as directed.  In September 
2001, he was diagnosed with major depression with psychotic 
features; however, PTSD apparently was ruled out several 
months earlier, in May 2001.  See VAMC outpatient treatment 
notes.    

The veteran also was seen by Dr. L. C. R. R., a private 
psychiatrist.  The doctor's report of an evaluation conducted 
in July 2001, dated in December 2001, provides that the 
veteran again reported feeling threatened, suspicious, 
irritable, and annoyed about surveillance cameras at his 
workplace.  He reported that, several weeks after discovering 
workplace surveillance, he became aggressive, lost his 
appetite, thought about harming his boss, and began having 
flashbacks and nightmares about the War.  The veteran's 
thought processes were described as logical, coherent, 
relevant, and tangential.  He did not have perceptual 
disturbances.  He denied suicidal or homicidal thoughts at 
the time of the examination.  The content of his thought was 
preoccupied with thoughts about current problems.  His 
attention was distracted and his intellectual capacity was 
diminished.  He exhibited poor social judgment and 
superficial insight.  Dr. L. C. R. R. diagnosed the veteran 
with PTSD and opined: "I think that his emotional condition 
derives from the incidents that he was involved in the war."    

Finally, in January 2002, the veteran was examined at a VAMC.  
In the resulting medical examination report, the examiner 
concluded that the veteran does not meet PTSD diagnostic 
criteria, but diagnosed him with dysthymia, or depression.  
The examiner further stated that: "Based on the veteran's 
records and documents[,] we find no specific stressor nor 
symptomatology that could warrant a diagnosis of PTSD.  The 
veteran['s] claimed [war] experiences are not specific [and] 
are not described, nor [are] the claimed traumatic 
experiences verified.  The etiology of the veteran's NP 
condition was his laboral situation."        

Analysis

As noted earlier, the law provides that a veteran's 
assertions of combat experiences are to be presumed if 
consistent with the time, place and circumstances of such 
service and there is no clear and convincing evidence to the 
contrary.  According to the veteran's Form DD-214, the 
veteran served in Vietnam for over one year, and received the 
Combat Infantryman Badge, the Bronze Star Medal, and the 
Vietnam Service Medal.  Moreover, as noted above, the veteran 
submitted a lengthy statement dated in August 2001 in which 
he described his combat experiences and provided some 
specific examples of alleged combat trauma.  In light of this 
evidence, taken together, the Board finds that the veteran in 
this case is a combat veteran and resolves any reasonable 
doubt in the veteran's favor to find that an in-service PTSD 
stressor is shown here.
  
There also is evidence of a diagnosis of PTSD by a medical 
professional qualified to render such a diagnosis, as well as 
competent medical evidence of an etiological link between the 
stressor and PTSD.  See report of Dr. L. C. R. R., the 
veteran's private physician.  The Board acknowledges that, in 
January 2002, a VA medical examiner diagnosed the veteran 
with major depression with psychotic features, not PTSD.  
However, the Board notes that the VA examiner's diagnosis of 
major depression was based upon an assumption that there is 
no verified PTSD stressor.  As discussed above, the Board has 
considered the veteran's accounting of his combat experiences 
and, in particular, the combat awards received by the 
veteran, and has resolved any reasonable doubt to conclude 
that the required stressor has been shown.  Accordingly, the 
Board finds that all three requirements for service 
connection for PTSD - in-service stressor; diagnosis of PTSD; 
and opinion linking the stressor and PTSD - have been met 
here.  


ORDER

Service connection for PTSD, claimed as a nervous condition, 
is granted.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



